Citation Nr: 1214968	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  10-02 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable evaluation for bilateral breast fibroadenoma. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The case was subsequently transferred to the RO in Roanoke, Virginia.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In a January 1999 rating decision, service connection for benign fibroadenomas of the right and left breasts were granted, and a noncompensable evaluation was assigned, effective July 28, 1998, under 38 C.F.R. § 4.116, Diagnostic Code 7628.  Under Diagnostic Code 7628, benign neoplasms are evaluated according to impairment of function the urinary or gynecological systems, or skin.  Id.  The Veteran filed her present claim for an increased rating for her service-connected right and left breast disorders in December 2008.

The Veteran was afforded a VA examination in September 2011, at which time she was diagnosed as having benign fibroadenomas of the right and left breast, post excisional biopsies.  The examiner noted that the Veteran was taking Tacrolimus and Hydrocortisone Valerate twice daily, with minimal effect.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  

2.  The RO must ask the Veteran to provide a list of all medications she has been prescribed for her service-connected right and left breast fibroadenomas, to include Tacrolimus and Hydrocortisone Valerate, since December 2007.  The Veteran must also state the duration (number of weeks, months, or years) and the approximate dates that she took all medications for her bilateral breast fibroadenomas since December 2007.  The Veteran must be advised that failure to respond may result in adverse action.  38 C.F.R. § 3.158 (2011).

3.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand order, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

